                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
   UNITED STATES DISTRICT COURT
                                                                                 DOC #:
   SOUTHERN DISTRICT OF NEW YORK
                                                                                 DATE FILED: ϭϮͬϱͬϮϬϭϵ
   -----------------------------------------------------------------------x

   SERENA THOMPSON, LINDA UNNELAND,
   SANJA MEDICH, NAOMI
   DECHOUDENS, and ANNIE PETRARO
                                                                                [PROPOSED] JUDGMENT
                                                Plaintiffs,                     PURSUANT TO RULE 68

                              -against-                                         18-CV-7139 (LGS)

   CORIZON HEALTH, INC.
   PHYSICIAN AFFILIATE GROUP OF
   NEW YORK, P.C., THE NEW YORK CITY HEALTH
   & HOSPITALS CORPORATION, THE CITY
   OF NEW YORK

                                                 Defendants.
----------------------------------------------------------------------------x

                 WHEREAS, by Complaint filed August 8, 2018, Plaintiffs Serena Thompson,

Linda Unneland, Sanja Medich, Naomi Dechoudens, and Annie Petraro commenced the above-

captioned action against Corizon Health, Inc., the Physician Affiliate Group of New York, P.C.

(“PAGNY”), the New York City Health & Hospitals Corporation (“H + H”), and the City of New

York (“City”);

                 WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure,

Defendants PAGNY, H + H, and the City (collectively referred to herein as “Offering

Defendants”) offered Plaintiff Linda Unneland to take judgment against the City in this action, for

the total sum of eighty-thousand-and-one dollars ($80,001.00), plus reasonable attorneys’ fees,

expenses, and costs accrued to the date the offer was served on October 29, 2019, for all of

Plaintiff’s claims that were, or could have been, asserted in this action (the “Offer of Judgment”);

                 WHEREAS, on November 8, 2019, Plaintiff Unneland accepted the Offer of

Judgment in writing;
               WHEREAS, on December 4, 2019, Plaintiff Unneland filed a Notice of

Acceptance of the Offer of Judgment (See ECF No. 97);

               WHEREAS, the Rule 68 Offer of Judgment noted that the proposed judgment shall

be in full satisfaction of all claims or rights that Plaintiff Unneland may have as to damages, or

any other form of relief, arising out of the alleged acts or omissions of the Offering Defendants, or

any official, employee, or agent, past or present, of PAGNY, H + H, the City, or any agency

thereof, including, but not limited to, the Department of Health and Mental Hygiene and/or the

Department of Correction, in connection with the facts and circumstances that are the subject of

this action, and that the Offer of Judgment was made for the purposes specified in Rule 68 of the

Federal Rules of Civil Procedure and is not to be construed as an admission of liability by the

Offering Defendants, or any official, employee, or agent of the Offering Defendants, and/or of the

City, nor is it an admission that Plaintiff Linda Unneland has suffered any damage as to the

Offering Defendants; and

               WHEREAS, the Offer of Judgment which Plaintiff Linda Unneland accepted also

declared that a resulting judgment would release and discharge the Offering Defendants; their

successors or assigns; and any or all past and present officials, employees, representatives, and

agents of PAGNY, H + H, and the City of New York, or any agency thereof, including, but not

limited to, the Department of Health and Mental Hygiene and/or the Department of Correction,

from any and all claims that were or could have been alleged by Plaintiff Unneland in the above-

captioned action, and that Plaintiff Linda Unneland has waived any right to any claim for interest

on the amount of the judgment;

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

               The Clerk of Court shall enter a Judgment in this matter against the City of New




                                                 2
York, for the total sum of eighty-thousand-and-one-dollars ($80,001.00) in favor of Plaintiff Linda

Unneland, plus reasonable attorneys’ fees, expenses, and costs accrued as of the date of the Offer

of Judgment (October 29, 2019), in an amount that has not yet been determined.

DATED:         New York, New York
                         ϱ 2019
               December ___,




                                             SO ORDERED:


                                             _______________________________
                                             LORNA G. SCHOFIELD, U.S.D.J.




                                                3
